Opinion issued March 3, 2016




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                              NO. 01-15-00915-CR
                           ———————————
                       JOSE LUIS CARAPIA, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee



                   On Appeal from the 184th District Court
                           Harris County, Texas
                       Trial Court Case No. 1390914



                         MEMORANDUM OPINION

      On June 27, 2014, a jury convicted appellant, Jose Luis Carapia, of the felony

offense of aggravated assault with a deadly weapon1 and assessed punishment at



1
      See TEX. PENAL CODE ANN. § 22.02 (Vernon 2011).
confinement for four years and a fine of $1,000.00. The trial court suspended the

sentence and placed appellant on community supervision for a period of six years.

On January 6, 2015, the State moved to revoke appellant’s community supervision,

but later, representing that appellant had been “detained by immigration,” moved to

dismiss its motion. On October 2, 2015, the trial court signed an order of dismissal.

Appellant filed pro se notices of appeal.

      We lack jurisdiction over appellant’s attempted appeal.          Generally, a

defendant has the right to appeal when his community supervision is revoked and

sentence imposed. See TEX. CODE CRIM. PROC. ANN. art. 42.12, § 23(b) (Vernon

Supp. 2015). Here, the record does not include an order revoking appellant’s

community supervision and assessing a sentence. Rather, the trial court granted the

State’s motion to dismiss its motion to revoke. To the extent that appellant attempts

to appeal that order, we do not have jurisdiction over the appeal.

      Further, we do not have jurisdiction over an appeal of the June 14, 2014

judgment of conviction. When placed on community supervision, a defendant may

“appeal for a review of the conviction and punishment.” TEX. CODE CRIM. PROC.

ANN. art. 42.12, § 23(b) (Vernon Supp. 2015). However, we cannot exercise

jurisdiction over an appeal without a timely filed notice of appeal. See TEX. R. APP.

P. 26.2(a); see also Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998);

Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996). The time for perfecting

                                            2
an appeal from a judgment of conviction begins to run on the day that sentence is

imposed or suspended in open court. TEX. R. APP. P. 26.2(a); see Lair v. State, 321
S.W.3d 158, 159 (Tex. App.—Houston [1st Dist.] 2010, pet. ref’d). Here, the trial

court signed the judgment of conviction and suspended appellant’s sentence on June

27, 2014. Because a motion for new trial was not filed, appellant’s notice of appeal

was due to be filed no later than July 28, 2014. See TEX. R. APP. P. 4.1(a), 26.2(a)(1).

Appellant’s notices of appeal, filed on August 31 and October 9, 2015, were

untimely to perfect an appeal of the June 27, 2014 judgment of conviction. See

Manuel v. State, 981 S.W.2d 65, 67 (Tex. App.—Fort Worth 1998), aff’d, 994
S.W.2d 658 (Tex. Crim. App. 1999).

      Accordingly, we dismiss the appeal for want of jurisdiction and dismiss all

pending motions as moot.

                                   PER CURIAM


Panel consists of Justices Jennings, Massengale, and Huddle.
Do not publish. TEX. R. APP. P. 47.2(b).




                                           3